                 Case 1:19-cv-02810 Document 1 Filed 03/29/19 Page 1 of 6



     UNITED STATES DISTRICT COURT	  
     SOUTHERN DISTRICT OF NEW YORK	  
     	  
------------------------------------------------------x	   	  
	                                                          	  
WILLIAM GRECIA,	                                           	  
	                                                               	  
          Plaintiff,	                                           	  
	                                                               COMPLAINT	  
                     v.	                                   	  
	                                                          	  
THE BANK OF NEW YORK MELLON                                      JURY TRIAL DEMANDED	  
CORPORATION, 	  
	  
          Defendant.	  
          	  
------------------------------------------------------x	  
	  
     	  
               William Grecia brings this patent-infringement action against The Bank of New York

 Mellon Corporation (hereinafter, “BNY Mellon”). 	  

                                                  Parties	  

            1.       William Grecia is an individual. He maintains a residence in Downingtown,

 Pennsylvania.	  

            2.       BNY Mellon is a national banking association, having a principal place of

 business in New York, New York.	  

                                          Jurisdiction and Venue	  

            3.       This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

 seq.	  

            4.       This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

 1331 and 1338(a).	  

            5.       This Court may exercise personal jurisdiction over BNY Mellon. BNY Mellon
                                                     -1-
                Case 1:19-cv-02810 Document 1 Filed 03/29/19 Page 2 of 6



conducts continuous and systematic business in New York and in this District. BNY Mellon

maintains corporate offices in this District. This patent-infringement case arises directly from

BNY Mellon’s continuous and systematic activity in this District. In short, this Court’s exercise

of jurisdiction over BNY Mellon would be consistent with traditional notions of fair play and

substantial justice.	  

         6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and 1400(b).	  

                                           Claim Construction

         7.       On September 8, 2018, the Court (Sullivan, J.) entered an order construing claim

terms set forth in the patent-in-suit. Grecia v. Mastercard Int’l Inc., Case No. 15-cv-9059 (RJS)

(S.D.N.Y. Sept. 8, 2018) (Doc. 89). “Cloud digital content” means “data capable of being

processed by a computer.” (Id. at 11.) “Verified web service” means “a web service that is used

to authenticate the identity of a user or device.” (Id. at 12.) “Verification token” means “data that

represents permission to access digital media or cloud digital content.” (Id. at 15.)

                              Infringement of U.S. Patent No. 8,887,308	  

         8.       William Grecia hereby realleges and incorporates by reference, as if fully set forth

herein, the allegations of paragraphs 1-7 above.	  

         9.       William Grecia is the exclusive owner of the ‘308 patent, which is attached hereto

as “Exhibit 1.”	  

         10.      The ‘308 patent is valid and enforceable.	  

         11.      Claim 1 covers, “A process for transforming a user access request for cloud

digital content into a computer readable authorization object . . . .” BNY Mellon’s service,

Tokenized Payments, infringes claim 1, transforming a user’s email address, for example, into a


                                                     -2-
             Case 1:19-cv-02810 Document 1 Filed 03/29/19 Page 3 of 6



payment token that may be used to send and receive money safely.	  

       12.     Claim 1 involves, “receiving an access request for cloud digital content through

an apparatus in process with at least one CPU, the access request being a write request to a data

store, wherein the data store is at least one of: a memory connected to the at least one CPU; a

storage connected to the at least one CPU; and a database connected to the at least one CPU

through the Internet; wherein the access request further comprises verification data provided by

at least one user, wherein the verification data is recognized by the apparatus as a verification

token . . . .” Tokenized Payments receives a write request for access to Zelle cloud digital

financial account data through a CPU to write a Zelle “token” (i.e., a “computer readable

authorization object”) to storage. This write request is the BNY Mellon customer registering his

email address or mobile telephone number with the Tokenized Payments service. The customer’s

email address or mobile telephone number is the “verification token.”

       13.     Next, claim 1 involves “authenticating the verification token of (a) using a

database recognized by the apparatus of (a) as a verification token database . . . .” BNY Mellon’s

Tokenized Payments service has a database that BNY Mellon uses to authenticate a user’s email

address or mobile telephone number.

       14.     Claim 1 involves “establishing an API communication between the apparatus of

(a) and a database apparatus, the database apparatus being a different database from the

verification token database of (b) wherein the API is related to a verified web service, wherein

the verified web service is a part of the database apparatus, wherein establishing the API

communication requires a credential assigned to the apparatus of (a), wherein the apparatus

assigned credential is recognized as a permission to conduct a data exchange session between the


                                               -3-
             Case 1:19-cv-02810 Document 1 Filed 03/29/19 Page 4 of 6



apparatus of (a) and the database apparatus to complete the verification process, wherein the data

exchange session is also capable of an exchange of query data, wherein the query data comprises

at least one verified web service account identifier . . . .” Tokenized Payments establishes a

connection to the Zelle service database that is related to the Zelle services API. This connection

is established with a credential assigned to BNY Mellon’s service (e.g., Participant ID, Partner

ID). The Zelle service database is a different database than the database BNY Mellon uses to

authenticate the user’s registered email address or mobile telephone number.

       15.     Claim 1 next involves “requesting the query data, from the apparatus of (a), from

the API communication data exchange session of (c), wherein the query data request is a request

for the at least one verified web service identifier; then e) receiving the query data requested in

(d) from the API communication data exchange session of (c) . . . .” The Tokenized Payments

service infringes claim steps d) and e) when the Zelle service database returns the CXCTokens

requested.   The     claimed    credential   required    RESTful     API     operation    call   is

https://<servername:serverport>/fxh/svc/cxctokens/{key}. After BNY Mellon authenticates the

user’s email address or telephone number (i.e., verification token), BNY Mellon infringes by

establishing a connection to the Zelle service database related to the Zelle services API with an

assigned credential (e.g., Participant ID, Partner ID). The Zelle web service is a “part” of the

FTM database, and the FTM database infringes because the FTM database is a different database

than the BNY Mellon Tokenized Payments verification token database. The Zelle database is a

different database than the verification token database that BNY Mellon uses to authenticate the

user’s telephone number or email address.

       16.     Lastly, claim 1 involves “creating a computer readable authorization object by


                                                -4-
             Case 1:19-cv-02810 Document 1 Filed 03/29/19 Page 5 of 6



writing into the data store of (a) at least one of: the received verification data of (a); and the

received query data of (e); wherein the created computer readable authorization object is

recognized by the apparatus of (a) as user access rights associated to the cloud digital content,

wherein the computer readable authorization object is processed by the apparatus of (a) using a

cross-referencing action during subsequent user access requests to determine one or more of a

user access permission for the cloud digital content.” Tokenized Payments infringes claim step f)

by creating a computer readable authorization object by writing the “enrolled” BNY Mellon

Tokenized Payments verification data of a) and the “enrolled” Zelle query data received in e)

into the Tokenized Payments data storage. The Tokenized Payments authorization object is used

in subsequent requests for access to Zelle privileged financial data to “send money” using a cross

reference action between the Tokenized Payments data store and the Zelle web service to

determine (e.g., the tokenStatus String) an access permission to the Zelle privy financial data.

                                        Prayer for Relief	  

       WHEREFORE, William Grecia prays for the following relief against BNY Mellon:	  

       (a)     Judgment that BNY Mellon has directly infringed claim 1 of the ‘308 patent;

       (b)     A reasonable royalty;

       (c)     Pre-judgment interest and post-judgment interest at the maximum rate allowed by

               law;

       (d)     Post-judgment injunction; and

       (e)     Such other and further relief as the Court may deem just and proper.

                                     Demand for Jury Trial	  

       William Grecia demands a trial by jury on all matters and issues so triable.


                                                -5-
                Case 1:19-cv-02810 Document 1 Filed 03/29/19 Page 6 of 6



    Date: March 29, 2019                 Respectfully Submitted,

                                         /s/ Matthew M. Wawrzyn
                                         Matthew M. Wawrzyn (pro hac vice)
                                         matt@wawrzynlaw.com
                                         WAWRZYN & JARVIS LLC
                                         2700 Patriot Blvd., Suite 250
                                         Glenview, IL 60026
                                         847.656.5864

Counsel for William Grecia
    	  




                                          -6-
